Citation Nr: 9925900	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-17 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



REMAND

The appellant claims that his service-connected disabilities 
prevent him from obtaining or maintaining all forms of 
substantially gainful employment.  Review of his claims file 
reveals that he is currently service connected for the 
following disabilities:  residuals of a gunshot wound to 
Muscle Group XI of the right leg, rated 30 percent disabling; 
residuals of a gunshot wound to Muscle Group XI of the left 
leg, rated 30 percent disabling; marked limitation of motion 
of the right ankle with retained foreign body, rated 20 
percent disabling; and residuals of a gunshot wound to Muscle 
Group XIII of the left thigh with retained foreign body, 
rated 10 percent disabling.  The appellant's combined 
evaluation is 70 percent.  The record reflects that he 
retired from his job as head of security for a business in 
1987.  

The RO noted in its May 1998 rating decision that the 
evaluations for each of the appellant's service-connected 
disabilities had been in effect since August 1946.  In 
reviewing the medical evidence currently of record, the Board 
finds that the appellant was most recently examined by VA in 
April 1998, but that the examining physician did not indicate 
whether the appellant was unemployable, and, if so, whether 
such unemployability was due to his service-connected 
disabilities.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA's "duty to assist" 
includes helping the veteran obtain facts and evidence that 
might help him to sustain his burden of proof or develop the 
facts of his claim, once he has submitted a well-grounded 
claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  
Therefore, in order to obtain additional medical evidence and 
to insure that the appellant receives his procedural due 
process rights and fair process rights, the Board finds that 
the claim must be remanded for the following actions:  

1.  The appellant should be contacted and 
requested to indicate whether his service-
connected disabilities were a factor in his 
retirement from a security position in 1987 and 
whether they have prevented him from obtaining 
employment since the 1987 retirement.  He 
should be informed that if either response is 
positive, he needs to furnish specific evidence 
and information regarding how and when those 
disabilities have affected his employment.  

2.  The RO should arrange for a social and 
industrial survey to be performed by a 
qualified social worker in order to determine 
the degree of work impairment caused by the 
appellant's service-connected disorders.  The 
social worker should elicit and set forth 
pertinent facts regarding the appellant's 
medical, educational, and employment history, 
and should offer an assessment of the 
appellant's current functioning, as well as 
identifying the conditions that limit his 
employment opportunities.  Any potential 
vocational rehabilitation and employment 
opportunities should be identified.  A written 
copy of the report should be inserted into the 
claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim to ensure that all of the 
development action has been conducted and completed in full.  
If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain addition evidence and 
to ensure that the appellant receives his due process and 
fair process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  No additional action is required by the appellant 
until he receives further notification from VA.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


